  Federal Defenders                                                       .     Southern District
                                                   52 Duane Street-10th Fl®r, New York, NY 10007
  OF NEW YORK, INC.                                          Tel: (212) 417.J870 Fax: (212) 571-0392


 David E. Patton
 Executive Director


November 14, 2019

VIAECF




Dear Judge Hellerstein:

With the consent of all parties, I write to request an adjournment of about 30
days of the next pretrial conference, currently scheduled for November 15, 2019,
so that the parties can engage in plea discussions. In light of the request, the
defendants consent to the exclusion of time for purposes of calculating the
Speedy Trial clock.

Thank you for your consideration of this matter.


                                               Respectfully submitted,

                                               /s/J ulia Gatto
                                               Julia L. Gatto
                                               Assistant Federal Defender
                                               (212) 417-8750

cc:     AUSA Ni Qian (via ECF)
        Kenneth Paul, Esq. (via ECF)
        Robert Soloway, Esq. (via ECF)                      USD SDNY
                                                            DOC MENT
                                                            ELE TRONI,CALLY FILED
                                                            DOC.:    '


                                                        I    ✓-           . .ca ...
